This suit was brought by appellee against appellant to recover damages alleged to have been caused by a collision between the automobiles of the parties at the intersection of Broadway and Grayson streets, in the city of San Antonio, Tex., on or about the 3d day of May, 1926. Appellee alleged negligence on the part of appellant's agent, and a resulting damage to his automobile of $566.85, and $387.50 damage to a Gurley transit and level, which was in the automobile. Appellant answered by general demurrer, special exceptions, a general denial, pleaded contributory negligence, and by way of cross-action prayed for damages in the sum of $635. The case was submitted to a jury on special issues, all of which were found in favor of appellee. Judgment was rendered on the jury's findings on the special issues in favor of appellee for $787.50. From that judgment the cause is brought to this court on appeal. No briefs have been filed in this court by appellant. We have examined the record for fundamental error, and, finding none, the judgment of the trial court is affirmed.
Affirmed.